COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-21-00703-CV
Trial Court Cause
Number:                    2019-07703
Style:                     City of Houston v. Shadi M. Sukhta


Date motion filed*:        August 5, 2022
Type of motion:            Motion for Rehearing
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                         Acting individually          Acting for the Court

Panel consists of      Chief Justice Radack and Justices Goodman and Hightower

Date: August 23, 2022